Citation Nr: 0837766	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-07 442	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which established service connection for 
PTSD evaluated as 10 percent disabling.  In November 2006, 
the Board remanded the case for further development.  

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO; a 
transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1968 to October 1972.

2.	On August 29, 2008, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has indicated 
agreement with the rating action of February 1, 2008, 
awarding him a 30 percent disability rating for PTSD 
effective June 23, 2003, and a 50 percent rating for PTSD 
effective June 30, 2007.  He has requested withdrawal of this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


